           Case 3:16-cv-05315-RSM-JRC Document 228 Filed 11/25/20 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      ASHER J. BECKER,
                                                                CASE NO. 3:16-cv-05315-RBL-JRC
11                              Plaintiff,
                                                                ORDER DENYING MOTION FOR
12              v.                                              APPOINTMENT OF COUNSEL
                                                                AND ORDERING JOINT STATUS
13      RHONDA WILLIAMSON,                                      REPORT
14                              Defendant.

15          This matter is before the Court on referral from the District Court and on plaintiff’s

16   motion for the appointment of counsel. Dkt. 226. Plaintiff requests the appointment of pro bono

17   counsel to represent him in his 42 U.S.C. § 1983 case. The standards governing this request are

18   well-established. There is no right to the appointment of counsel in a § 1983 action, and this

19   Court appoints counsel only in exceptional circumstances. See Wilborn v. Escalderon, 789 F.2d

20   1328, 1331 (9th Cir. 1986). In determining whether exceptional circumstances exist, the Court

21   looks to both plaintiff’s ability to articulate his claims pro se in light of the complexity of the

22   legal issues involved and the likelihood of success on the merits. Id.

23          Regarding plaintiff’s likelihood of success on the merits, one of plaintiff’s claims—his

24   claim that defendant Joe Williamson unconstitutionally retaliated against plaintiff—has survived
     ORDER DENYING MOTION FOR APPOINTMENT
     OF COUNSEL AND ORDERING JOINT STATUS
     REPORT - 1
           Case 3:16-cv-05315-RSM-JRC Document 228 Filed 11/25/20 Page 2 of 3




 1   a summary judgment motion asserting a qualified immunity defense. See Dkt. 219, at 16; Dkt.

 2   225. It appears likely that this claim will proceed to trial. Plaintiff has therefore shown at least

 3   some likelihood of success on the merits.

 4          But establishing a likelihood of success, alone, is not the end of the matter: plaintiff must

 5   also show that he is unable to articulate his claims in light of their complexity. See Terrell v.

 6   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991) (“Neither of these factors is dispositive and both

 7   must be viewed together before reaching a decision.”). A pro se plaintiff is not automatically

 8   entitled to the appointment of counsel even if the matter proceeds to trial.

 9          Here, plaintiff’s remaining claim is relatively straightforward: he asserts that deceased

10   defendant Joe Williamson retaliated against plaintiff by threatening to have plaintiff transferred

11   and by telling other prisoners that Williamson would cancel certain events and meal

12   enhancements if plaintiff continued filing grievances and making complaints. See Dkt. 219, at

13   11. And, a review of the record reveals that plaintiff is well able to articulate his claim. For

14   example, in response to an order for supplemental briefing, plaintiff submitted a seven-page brief

15   that relied on the appropriate legal standards, provided ample legal citations and support for his

16   position, and explained his theory of retaliation. See Dkt. 216.

17          The Court has reviewed plaintiff’s arguments in his request for the appointment of

18   counsel and is not persuaded that plaintiff is experiencing the exceptional circumstances that

19   would justify such a request. Although plaintiff cites his lack of experience litigating, this is a

20   circumstance common to most pro se litigants and not an exceptional circumstance.

21          Plaintiff explains that he has now been released—a factor that, in the Court’s view

22   weighs against appointing counsel—but that he is under the supervision of the Department of

23

24
     ORDER DENYING MOTION FOR APPOINTMENT
     OF COUNSEL AND ORDERING JOINT STATUS
     REPORT - 2
           Case 3:16-cv-05315-RSM-JRC Document 228 Filed 11/25/20 Page 3 of 3




 1   Corrections. Dkt. 226, at 2. Plaintiff fears that he will not be granted permission to leave Kitsap

 2   County to appear for hearings. Dkt. 226, at 2.

 3          The Court notes that in light of the COVID-19 health crisis, an in-person hearing is

 4   unlikely to be required in the foreseeable future. Even if plaintiff had to appear in Court in

 5   person, plaintiff has provided no more than speculation that he could not obtain permission to do

 6   so. Therefore, the Court is not persuaded that plaintiff’s current status merits granting his

 7   motion.

 8          The Court DENIES the motion for appointment of counsel (Dkt. 226) without prejudice.

 9   Because the denial of the motion is without prejudice, plaintiff may renew his motion if future,

10   exceptional circumstances arise that render litigating this matter pro se impossible.

11          In addition, the parties are DIRECTED to submit a joint status report on or before

12   December 23, 2020, that sets forth whether mediation or other alternative dispute resolution

13   would be of assistance to resolving the remaining claim, a proposed trial date, the estimated

14   length of the trial, and any other appropriate matters.

15          Finally, the Clerk’s Office will update the docket and case caption to reflect that

16   defendants other than defendant Rhonda Williamson, who has been substituted for deceased

17   defendant Joe Williamson, have been terminated from this matter (see Dkts. 131, 225) and will

18   send a copy of this Order to plaintiff.

19          Dated this 25th day of November, 2020.

20

21                                                         A
                                                           J. Richard Creatura
22
                                                           United States Magistrate Judge
23

24
     ORDER DENYING MOTION FOR APPOINTMENT
     OF COUNSEL AND ORDERING JOINT STATUS
     REPORT - 3
